DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 12 September 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 41-44, 46 and 48-82 are pending for examination.
Claims 1-40, 45 and 47 are canceled.
Claims 41-44, 48-50, 53, 54, 58, 60 and 65 are currently amended.
Claims 66-82 are new.
Specification and Drawings:
Amendments to the specification and drawings have not been submitted with the amendment filed 12 September 2022.
Claim Objections
Claim 53 is objected to because in line 2, the word “second” should be deleted in order to avoid lack of antecedent basis for the limitation “the second contact partner”.  Appropriate correction is required.
Claims 59 and 60 are objected to because in line 2 of claim 59 the phrase “wherein the tensioning axis and the wrap spring rotational axis are parallel,” should be deleted because the phrase is identically recited in claim 41.  Claim 60 is objected as it depends from objected to claim 59.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-44, 46 and 48-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,104,460. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as now amended are deemed to be directed to an obvious variation of the claims of the ‘460 patent.  The present application claims are not patentably distinct from the ‘460 patent claims because the present application claims would have been obvious over the ‘460 patent claims.
In this instance, a person having ordinary skill in the art would have found the subject matter of the claims of the present application to have been merely obvious variations of the subject matter of the claims of the patent.  The claims of the present application and the claims of the patent are both directed to a strapping device.  While the claims of the present application and the claims of the patent have variations and differences in their language and terminology, the variations and differences would not create a patentable distinction, and would have been merely obvious variations and difference in claim language and terminology to one having ordinary skill in the art.  The variations and differences between the subject matter of the claims of the present application and the subject matter of the claims of the patent do not create a patentable distinction between the subject matter of the claims of the present application and the subject matter of the claims of the patent.  
The present application claims are directed to a strapping device which includes, for example, in claim 41: a tensioning plate, a rocker supporting a tensioning wheel, a motor, a contact partner indirectly connected to the tensioning wheel, an arm, and a wrap spring.
The ‘460 patent claims are directed to a strapping device which includes, for example, in claim 1, a tension wheel, a motor, a tensioning plate, a lever, a wrap spring and a contact partner.  
The elements set forth in both the present application claim and the ‘460 patent claim overlap in language and terminology, and are directed to equivalent, but not identical, subject matter.  The elements of the present application claims are found in obvious equivalent, but not identical, elements of the ‘460 patent claims.  Accordingly, the difference being that the claims of the present application from the claims of the ‘460 is the use of different language and terminology which would have been viewed as obvious equivalents to a person having ordinary skill in the art.  
Response to Arguments
Applicant’s arguments with respect to claims 41-44, 46 and 48-82 have been considered but are moot because of the new ground of rejection necessitated by applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                           10 November 2022